Title: To George Washington from Brigadier General Thomas Nelson, Jr., 5 May 1778
From: Nelson, Thomas Jr.
To: Washington, George


                    
                        My dear General,
                        Chatham [Va.] May 5th 1778.
                    
                    Finding that there was no probability of raising any number of voluntiers upon the plan adopted by our Assembly, I have given over that, & am endeavoring to promote the scheme proposed by Congress, of raising Volunteer cavalry, in which I have the highest expectations of succeeding, several of the first gentleman in the country having engaged as privates, who will equip themselves, and others, not able to support the expence have entered, upon being furnished by subscriptions in their respective counties. The numbers that will join me, I am not able to ascertain, but I have no doubt, but they will be considerable; & altho’ we shall not take the field so soon as could be wished, yet we may be a seasonable reinforcement when the other Cavalry are  much fatigued. I shall use all the dispatch possible to get them equipt & trained, & will march with the first Squadron that shall be fit for duty. I am at a loss to know in what manner it would be best to have this Corps equipt. Colonel Bayler tells me that Carbines are by no means necessary, if they can be dispensed with, we shall be ready for the field much sooner, than if we are to wait for them—Your instructions upon this point, as well as our route to Camp will greatly oblige, dear Sir, your obedient Servt
                    
                        Thos Nelson Jun.
                    
                